Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 15, 2022

                                      No. 04-22-00071-CR

                                       Eric Daniel AULD,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B16861
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due on May 12, 2022. After the due date, Appellant filed
a first motion for a sixty-day extension of time to file the brief, which we granted. In doing so,
we set the brief due on July 11, 2022, and we expressly cautioned Appellant that “any further
motion for extension of time to file the brief may be disfavored.”
         On July 14, 2022, Appellant filed a second motion for a sixty-day extension of time to
file the brief.
        Appellant’s motion is granted in part. Appellant’s brief is due on August 10, 2022. We
strongly caution Appellant that any further motion for an extension of time to file the brief
will be disfavored.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court